Citation Nr: 1634680	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  09-27 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for degenerative disc disease (DDD) of the lumbar spine, status post discectomy. 

REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1987 to July 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), as part of the Benefits Delivery at Discharge (BDD) program.  The rating decision granted service connection for the lumbar spine disability.  The RO assigned an initial disability rating of 20 percent, effective from August 1, 2008, the day following the Veteran's discharge from service.  The Veteran filed a Notice of Disagreement (NOD) in September 2008, appealing the initial disability rating assigned.  The RO issued a Statement of the Case (SOC) in April 2009.  In June 2009, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

In March 2012, February 2014, and September 2015, the Board remanded this appeal to the RO for further development.  The appeal has now been returned to the Board for appellate consideration.  The Board notes that a review of the Veteran's claims file reveals that there has been substantial compliance with the Board's September 2015 remand directives.  Specifically, an addendum medical opinion was obtained in January 2016.  See Stegall v. West, 11 Vet. App. 268 (1998). 

In a July 2014 rating decision, a separate compensable disability rating for right lower extremity radiculopathy was assigned, effective from May 2014.  The Veteran did not appeal either the initial disability rating or effective date assigned, and therefore, the Board will not address this aspect of the disability.   See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date). 

The Board additionally notes that the Veteran's representative has not submitted a VA Form 646.  However, the Veteran's representative was provided with copies of all prior SSOCs issued to the Veteran and the Appeals Management Center (AMC) requested that the Veteran's representative complete and return a VA Form 646 and any other written argument in support of the Veteran's appeal.  In addition, the Veteran's representative has previously submitted documentation in the Veteran's appeal, to include an SSOC expedited action form.  In view of this, appellate consideration may proceed.  See Wood v. Derwinski, 1 Vet. App. 190 (1991). 


FINDING OF FACT

Throughout the appeal, the Veteran's lumbar spine disability, has not more nearly approximated limitation of forward flexion of the thoracolumbar spine to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months requiring bed rest and treatment prescribed by a physician. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine, status post discectomy, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5243 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.   VA's Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  The Veteran has not indicated any deficiency in this regard, and therefore the Board may proceed to a decision on the merits of the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.   Increased Ratings

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from disease and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45 (2015).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Under the general rating formula for diseases and injuries of the spine, a 10 percent rating requires forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees.  A 20 percent disability rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or, when there is favorable ankylosis of the entire thoracolumbar spine. A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating requires unfavorable ankylosis of the entire spine.

The rating schedule also includes criteria for evaluating intervertebral disc syndrome (IVDS). Under DC 5243, IVDS is to be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on the Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, DC 5243.  Under the IVDS formula, a 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A rating of 20 percent is warranted where there are incapacitating episodes with a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A rating of 40 percent is warranted for incapacitating episodes with a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A maximum rating of 60 percent is warranted for incapacitating episodes with a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  For these purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note (1).

Any associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under the appropriate diagnostic codes.  38 C.F.R. § 4.71a, Note (1).

Analysis

The Veteran's service treatment records note a long history of back pain and that the Veteran underwent a discectomy and spinal fusion surgery.  Shortly before service retirement, the Veteran was afforded a VA examination in May 2008.  On examination, the Veteran reported symptoms of stiffness, weakness, and numbness.  The Veteran stated that he had no bladder impairments or bowel complaints, but he had pain located in his lower back for 10 years and that pain occurred constantly and traveled to the right leg and left buttock.  The characteristics of the pain were burning, sharp, sticking and cramping.  From 1 to 10 the pain level was a 6.  The Veteran indicated that pain was elicited by physical activity and driving and relieved by rest, medication, nonsteroidal anti-inflammatory drugs (NSAIDs), muscle relaxants, and massage therapy.  At the time of pain, the Veteran functioned through the pain.  The Veteran also reported that his condition did not result in any incapacitation, but that he has functional impairments of pain with lifting, rapid movements and prolonged sitting.  

Objective testing revealed no evidence of radiating pain on movement and no muscle spasm.  The examiner noted tenderness described as at the lumbar sacral junction midline and right sided.  Straight leg testing on the right and left was negative and there was no ankylosis of the lumbar spine.  Range of motion testing showed flexion from 0 to 50 degrees with pain beginning at 30 degrees, extension from 0 to 20 with pain beginning at 0 degrees, right lateral flexion from 0 to 30 degrees, left lateral flexion from 0 to 30 degrees, right rotation from 0 to 30 degrees, and left rotation from 0 to 30 degrees.   The joint function was additionally limited by pain, fatigue, lack of endurance and pain, but was not additionally limited by weakness and incoordination after repetitive use.  The additional limitation of the joint function was 0 degrees.  Inspection of the spine revealed normal head position with symmetry in appearance, as well as symmetry in spinal motion with normal curvature of the spine.  X-rays showed bilateral posterior stabilization at L4, L5, and S1. 

A treatment record from a military facility dated in June 2009 reflects the Veteran was seen for "ROM evaluation for VA."  At the time, it was recorded, "Lumbar Flexion to thighs (10 degrees) LBR 20 degrees, L 15 degrees, Extension 10 degrees."

On VA examination in March 2011, the Veteran reported his second in-service discectomy surgery in 2005 had been minimally effective.  He reported that his condition did not improve and he had associated pain in his legs and his lower back especially on the right side.  The Veteran then had fusion surgery in July 2006, when the condition then improved for a short period.  

The Veteran described a history of flare-ups that happened daily and were moderate-severe in severity which were precipitated by sitting for more than 1 hour and walking fast and were alleviated by rest with feet elevated, heat, massage, and medication.  The Veteran reported that he has 20-30% limitation of motion during intensified pain.  The Veteran reported stiffness, weakness, spasms, numbness, and that he is fatigued easily.  The Veteran reported that he did not experience any bladder or bowel issues and walked unaided.  

Range of motion revealed flexion from 0 to 90 degrees with pain beginning at 50 degrees; extension from 0 to 30 degrees with pain beginning at 15 degrees; right lateral bending from 0 to 30 degrees with pain beginning at 20 degrees; left lateral bending from 0 to 30 degrees with pain beginning at 20 degrees; right rotation from 0 to 30 degrees with pain beginning at 15 degrees; and left rotation 0 to 30 degrees with pain beginning at 15 degrees.  The examiner indicated that with repetition, there was no loss of motion secondary to pain, weakness or lack of endurance or incoordination, and that it would be pure speculation to state what the functional decrease in range of motion would be secondary to flare-ups. 

On VA examination in May 2014, the Veteran reported symptoms of chronic, daily back stiffness and numbness that radiates into his right leg.  The pain was rated as a 5-6 daily with increases to 8-9/10 with flare-ups triggered by changes in weather and sudden position changes with jerking such as nearly slipping.  The Veteran reported that flare-ups increase absenteeism, limits exercise, sports, and yardwork such as lifting mulch and soil.  Range of motion testing revealed forward flexion from 0 to 40 degrees with painful motion beginning at 30 degrees; extension from 0 to 30 degrees with painful motion beginning at 15 degrees; right lateral from 0 to 25 with painful motion beginning at 20 degrees; left lateral flexion from 0 to 25 degrees with painful motion beginning at 20 degrees; right lateral rotation from 0 to 25 degrees with no objective evidence of painful motion, and left lateral rotation from 0 to 25 degrees with no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with no additional limitation in range of motion.  The examiner indicated that the Veteran has less movement than normal, pain on movement, and lack of endurance.  The Veteran did not have localized tenderness or pain to palpitation, muscle spasms or guarding of the spine.  The examiner indicated that the Veteran did not have any other neurological abnormalities or findings related to his back condition and did not have any incapacitating episodes over the past 12 months due to intervertebral disc syndrome (IVDS).  The examiner noted that imaging studies of the spine were performed and arthritis was documented.  The examiner indicated that the Veteran's spine impacts his ability to work as it increases absenteeism.  

Although on VA examination in May 2014, the examiner indicated that the Veteran has unfavorable ankylosis of the entire thoracolumbar spine, a January 2016 addendum opinion clarified that the Veteran has surgically induced fusion of L5-S1 area, but no complete ankylosis of the spine as movement was noted during examination.  The examiner indicated that the restriction of motion generated by the surgical fusion was reflected in the examination notes and is not a true ankylosis. 

After careful review of the evidence, the most probative evidence of record establishes that a disability rating in excess of 20 percent is not warranted.  Specifically, none of the multiple VA examinations have revealed limitation of flexion to 30 degrees or less, and no record shows incapacitating episodes of at least 4 weeks duration.  Although the May 2014 examiner indicated that the Veteran had unfavorable ankylosis of the entire thoracolumbar spine, in a January 2016 addendum opinion, she later clarified this was in error and not the case.  

The Board also notes that on the occasion the Veteran reported a 20 to 30 percent reduction in motion during a flare-up, it would only yield a limitation of flexion to 60+ degrees, which still is contemplated by the 20 percent disability evaluation.  With regard to the Veteran's painful range of motion and functional impairment, the Board finds that these impairments are appropriately compensated by the current rating.  Indeed, the record shows the Veteran was able to achieve the range of motion contemplated by a 20 percent evaluation even with his complaints of pain noted on examination.  

The Board acknowledges the June 2009 report that indicated some manner of lumbar flexion was only to 10 degrees, but what precisely was being measured is not clear, and the measurement's inconsistency with all the other flexion range of motion studies performed during the appeal period, limits the probative value accorded this report.  This report also fails to document anything other than the range of motion described in it, including any functional loss discussion or any loss of motion on repetitive use testing.  This further reduces the probative weight accorded the report. 

Review of the claims file shows that the criteria for a rating higher than 20 were not met at any distinct period during the course of the appeal, so a staged rating is not applicable.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2015).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the Veteran's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board finds that the rating criterion contemplates the Veteran's disability.  The manifestations of the Veteran's service-connected low back disorder, including limitation of motion due to pain and functional limitation such as pain with lifting, rapid movements, and sitting, are contemplated by the schedular criteria.  The rating criteria are therefore adequate to evaluate the Veteran's low back disorder.  Accordingly, referral for consideration of extraschedular rating is not warranted. 

The Board is mindful that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, here, a claim for TDIU has not been raised.  Specifically, on VA examination in March 2011, the examiner indicated that the Veteran was employed.  Additionally, on VA examination in May 2014, the examiner indicated that the Veteran works in a sedentary position for the government.  Although the examiner indicated that the Veteran has missed up to 30 days of work over his back, there has not been any indication that the Veteran is unemployable due to his-service connected disability. 

In reaching the decision that a disability rating greater than 20 percent for the Veteran's low back disorder is not warranted, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an initial rating in excess of 20 percent for degenerative disc disease (DDD) of the lumbar spine, status post discectomy, is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals









Department of Veterans Affairs


